Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021, 08/04/2021, 03/29/2022, 08/19/2022 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al (US Patent No. 8,158,061 B2 published 04/17/2012).
Regarding claim 10, Shah teaches a slide holder assembly for holding a laboratory slide (slide carrier assembly 20 and vessel 15 – Fig. 7), said slide holder assembly comprising: a body having a plurality of walls (vessel 15 has a plurality of walls – Fig. 7); wherein one wall of said plurality of walls includes an exit port disposed at an elevation beneath the slide (vessel 15 includes an opening 48 on its bottom surface for receiving fluid dispersion device 40 – Fig. 7) and a channel formed on said one wall that is configured to transfer waste fluid from the slide to the exit port (opening 48 leads to a channel in dispersion device 40 that is mounted to the bottom end of vessel 15 – Fig. 7).
Regarding claim 11, Shah teaches the slide holder assembly of claim 10, further comprising a handle extending from said body for grasping by a user (“comprising a handle extending from said body for grasping by a user” is an intended use limitation and per MPEP 2114 the limitation is interpreted to read on art capable of performing the limitation) (single slide carrier 22 of slide carrier assembly 20 has a handle portion capable of being grasped by a user – Figs. 5-7).
Regarding claim 12, Shah teaches the slide holder assembly of claim 10, wherein said channel includes an indented portion (the channel is an indent formed in the dispersion device 40 – Fig. 7).
Regarding claim 14, Shah teaches the slide holder assembly of claim 12, wherein said exit port is formed at least partially in said indented portion (the opening 48 is formed at the top of the channel in the dispersion device 40 – Fig. 7).
Regarding claim 15, Shah teaches the slide holder assembly of claim 10, wherein said body, at an area including said one wall, extends to an elevation above a remaining portion of the body in order to limit the waste fluid from escaping from the body (side surface 52 of the vessel 15 extends above the bottom surface of the vessel 15 and is capable of limiting the waste fluid from escaping from the body – Fig. 7 and column 4 lines 23-27).
Regarding claim 16, Shah teaches the slide holder assembly of claim 10, wherein a lower wall of the plurality of walls of the body includes a cutout for accommodating a heater (an opening 50 on side surface 52 of the vessel 15 is capable of holding a heater – column 4 lines 23-25) for the laboratory slide (“for accommodating a heater for the laboratory slide” is intended use recitation and per MPEP 2114 the limitation is interpreted to read on cutouts or openings capable of accommodating a heater).
Claims 19-21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanroma et al (US20170266654A1 published 09/21/2017; hereinafter Sanroma).
Regarding claim 19, Sanroma teaches a manifold of a tissue processing system for processing a laboratory slide (“of a tissue processing system for processing a laboratory slide” is a stated purpose or intended use for the invention in the preamble and per MPEP 2111 II is not as a claim limitation), said manifold (fluid analyzer manifold 101 – Fig. 2A-D) comprising: 
a body (fluid analyzer manifold 101 – Fig. 2A-D) defining (i) a first fluid passageway for receiving a first fluid stream (flow channels 140ce – Fig. 2D), (ii) a second fluid passageway (flow channels 140eg – Fig. 2D) for receiving a second fluid stream that is different from the first fluid stream, 
(iii) a first outlet port (mounting area 120 with one, two, or three openings 130 of flow channels 140ce – paragraph 36 and Fig. 2D) that directs the first fluid stream from the first fluid passageway onto the slide (openings 130 capable of sending a fluid to a slide – Figs. 2A-D), and 
(iv) a second outlet port (mounting area 120 with one, two, or three openings 130 of flow channels 140eg – paragraph 36 and Fig. 2D) that directs the second fluid stream from the second fluid passageway onto a location of the slide that differs from the first fluid stream (openings 130 capable of sending a fluid to a slide – Figs. 2A-), wherein the first and second fluid passageways are fluidly isolated from each other (flow channels 140ce and flow channels 140eg are separate – Fig. 2D).
Regarding claim 20, Sanroma teaches the manifold of claim 19, wherein the body is either a single, unitary component (unibody metal construction of fluid analyzer manifold 101 – paragraph 43) or a plurality of components.
Regarding claim 21, Sanroma teaches the manifold of claim 19, further comprising a plurality of first outlet ports that are fluid connected to said first fluid passageway (mounting area 120 with one, two, or three openings 130 of flow channels 140ce – paragraph 36 and Fig. 2D), and a plurality of second outlet ports that are fluid connected to said second fluid passageway (mounting area 120 with one, two, or three openings 130 of flow channels 140eg – paragraph 36 and Fig. 2D).
Regarding claim 24, Sanroma teaches the manifold of claim 19, wherein at least one of the first outlet port and the second outlet port is counterbored (For example, threaded tapered opening 130′ may conform to an American Society of Mechanical Engineers (ASME) National Pipe Thread Taper (NPT) standard – paragraph 33) (one, two, or three openings 130 are counterbored – Figs. 2A-D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Kram et al (US20080102006A1 published 05/01/2008).
Regarding claim 13, Shah teaches the slide holder assembly of claim 12.
However, Shah does not teach an absorbent pad configured to be positioned between one wall of the plurality of walls and a free edge of the slide, wherein the indented portion is configured to prevent the absorbent pad from entering therewithin.
Kram teaches an automated stain system further comprising an absorbent pad (absorbent pads 116 that can be included to capture liquids that pass through intersecting gaps 110 – paragraph 41) configured to be positioned between one wall of the plurality of walls and a free edge of the slide (the absorbent pads are positioned between a substrate is supported on spacer rails 114 and a platen segments 102 – Fig. 3), wherein the indented portion (L-brackets 118 – Fig. 3) is configured to prevent the absorbent pad from entering therewithin (L-brackets 118 supports the pads and capable of preventing the pads from entering an air barrier section 106 of the platen segments 102 – Fig. 3). It would be advantageous to use absorbent pads to segregate waste liquids and simplify waste handling by transforming liquid wastes into a "solid" form (paragraph 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vessel 12 and dispersion device 40 connection, as taught by Shah, by adding L-brackets 118 and absorbent pads 116 to collect leaks, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Shah and Kram teach slide processing devices.
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Cappi et al (US20200353467A1 filed 07/11/2018; hereinafter Cappi).
Regarding claim 17, Shah teaches the slide holder assembly of claim 16.
However, Shah does not teach a wall or a seal that extends about a perimeter of the cutout to prevent the passage of fluid residing on the lower wall onto the heater.
Cappi teaches a slide processing device further comprising a wall (a heat transfer unit 24 that conducts heat to the sample support 12 – paragraph 80 and Fig. 1C) (heating unit 26 may be mounted in a heat transfer unit 24 that conducts heat to the sample support 12 and that is positioned just below the sample support 12 – Fig. 1C and paragraph 80) or a seal that extends about a perimeter of the cutout (heat transfer unit 24 extends about the perimeter of the sample support 12 and may be separated therefrom with a small gap from the sample support – Fig. 1C) to prevent the passage  of fluid residing on the lower wall onto the heater (the heat transfer unit 24 is capable of isolating the heating unit from the sample on the sample support via the small gap from the sample support – paragraph 80). It would be advantageous to use a heating unit 26 and heat transfer unit 24 to gain the function of a temperature control system controlling the temperature of the device (paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Shah, with the heating unit 26 and heat transfer unit 24, taught by Cappi, to the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah and Cappi both teach slide processing devices.
Regarding claim 18, Shah, modified by Cappi, teaches a slide carriage comprising (i) a body for receiving the slide holder assembly (housing 11 of slide stainer 10 includes a substantially rectangular recess 13 holding the vessel 15 – Fig. 5) of claim 17, and (ii) a heating element connected to the body for heating the slide within the slide holder assembly (Shah, modified by Cappi, teaches a heating unit connected to the housing 11 of slide stainer 10 – Shah Fig. 5 and Cappi Fig. 1C), wherein the heating element is positionable at an elevation beneath the slide (heating unit 26 may be mounted in a heat transfer unit 24 that conducts heat to the sample support 12 and that is positioned just below the sample support 12 – Cappi Fig. 1C and paragraph 80).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanroma.
Regarding claim 22, Sanroma teaches the manifold of claim 19.
Although Sanroma does not teach wherein the first fluid passageway is connected to a source of compressed air and the second fluid passageway is connected to a source of rinsing solution, Sanroma teaches a fluid analyzer manifold capable of connecting to air and gas for facilitating flow for analysis by a fluid analyzer, wherein the fluid analyzer 102 may be used to measure various properties of different types of fluids, such as liquids, gases, or mixed-phase fluids (paragraph 1). It would be advantageous to connect the fluid analyzer manifold to a liquid and gas source to measure mass flow rate of a liquid (paragraph 28) and to measure the moisture content of a gas (paragraph 17).
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Sanroma teaches a fluid analyzer 102 and fluid analyzer manifold 101 for analyzing different types of fluids, such as liquids, gases, or mixed-phase fluids.
Regarding claim 23, Sanroma teaches the manifold of claim 19, wherein the first passageway and first outlet port extend along a first angle with respect to a horizontal plane (one, two, or three openings 130 of flow channels 140ce are perpendicular to the manifold – paragraph 36 and Fig. 2D), and the second passageway and second outlet port (mounting area 120 with one, two, or three openings 130 of flow channels 140eg are also perpendicular to the manifold – paragraph 36 and Fig. 2D) extend along a second angle with respect to the horizontal plane.
Although Sanroma does not teach that the second angle is different than the first angle, the limitation of different first and second angles is an aesthetic design change or change in shape over the manifold 101 and per MPEP 2144 the limitation is not sufficient to be patentably distinguish over Sanroma. Furthermore, one of ordinary skill would have arrived at the first and second angles through routine experimentation and optimization of the fluid analyzer manifold to gain extra clearance for connections during operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796    

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797